Citation Nr: 0800729	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to VA benefits 
under the provisions of 38 U.S.C.A. § 6103(a) (West 2002 & 
Supp. 2007) is proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The veteran had active military service from December 1941 to 
February 1946.  He is a recognized prisoner of war (POW) from 
April 1942 to December 1942.

Historically, the RO issued an administrative decision in 
September 2001 that determined the evidence of record was 
sufficient to warrant submission for consideration of 
forfeiture of VA benefits for fraud, under the provisions of 
38 U.S.C.A. § 6103(a).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Director 
of the Compensation and Pension (C&P) Service that determined 
the veteran had forfeited all rights, claims, and benefits 
under the laws administered by VA in accordance with 
38 U.S.C.A. § 6103(a).

The veteran testified before the RO's Decision Review Officer 
(DRO) in July 2003 and December 2003.  In January 2006 the 
Board remanded the case to the RO.

For the reasons set forth below the appeal is again REMANDED 
to the RO via the AMC.  VA will notify the veteran if further 
action is required on his part.


REMAND

Unfortunately, the Board must again remand the case.

The Board's remand in January 2006 noted that the file did 
not contain the various documents on which the determination 
of fraud was based.  The remand also noted that the file 
contained documents that had not been considered by the RO, 
and that clarification was required as to whether the veteran 
wanted to testify before the Board prior to the Board's 
appellate review.

The Board's remand accordingly directed the RO to do three 
things: (1) to contact the veteran for clarification of his 
desire for a hearing before the Board; (2) to incorporate 
into the file all evidence considered in he decision on 
appeal; and (3) after completing the first two requirements, 
to re-adjudicate the claim on appeal and issue the veteran a 
Supplemental Statement of the Case (SSOC) if the claim 
remained denied.

It appears that the VA sent the veteran a letter in January 
2006 advising him that the case was being transferred to the 
RO in order to schedule a Travel Board hearing, and that in 
February 2006 the RO wrote to the veteran asking for 
clarification of his desire for a hearing.  However, that 
letter was returned to the VA for additional postage and 
there is no indication that another letter was mailed to the 
veteran. 

The RO's letter advised the veteran that if no response was 
received from the veteran he would remain on the list of 
those who desired to testify before the Travel Board.  
However, the file does not show that the veteran was ever 
scheduled for such a hearing.

Further, the other two specific requirements of the Board's 
remand (association into the file of the documents relied 
upon in making the decision on appeal, and readjudication via 
issuance of an SSOC by the Director C&P Service) have not 
been complied with.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, with the Board 
itself errs in failing to insure compliance.  Stegall, id.

The Board therefore finds that the matter must be remanded 
again for compliance with the instructions of the original 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
determine if he desires a Board hearing 
before a Veterans Law Judge and, if so, 
whether he would prefer a videoconference 
hearing or local hearing before the RO.

If the veteran fails to respond, or if he 
indicates a desire for a Board hearing, 
the RO should schedule the appropriate 
hearing.  If the veteran subsequently 
fails to appear to appear at a scheduled 
hearing that fact should be documented in 
the file.

If the veteran indicates in writing that 
he no longer desires to testify before the 
Board the RO should associate that writing 
with the file and proceed with the other 
instructions below.

2.  The RO and the Director, C&P Service 
should incorporate into the claims file 
all evidence involved in the decision on 
appeal, including the affidavits dated in 
1996 that were found to be fraudulent and 
the Report of Field Examination dated in 
May 2001.

3.  After  undertaking any other 
development deemed appropriate in addition 
to that described above, the Director, C&P 
Service should review all evidence 
received since the SOC in September 2003, 
specifically including the DRO hearing and 
documents received in December 2003 and 
any subsequent evidence received, and 
readjudicate the issue on appeal.

If the benefit sought on appeal remains 
denied, the Director, C& P Service should 
provide to the veteran and his 
representative an SSOC that contains 
notice of the relevant actions taken since 
the SOC, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The veteran should be 
allowed an appropriate period of time to 
respond.

4.  Thereafter, the file should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

